
	
		I
		112th CONGRESS
		2d Session
		H. R. 4481
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2012
			Mr. Roe of Tennessee
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to ensure that Department of Veterans Affairs
		  employees who violate certain civil laws do not receive
		  bonuses.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Affairs Employee
			 Accountability Act.
		2.Limitation on
			 bonuses for Department of Veterans Affairs employees who violate certain civil
			 laws
			(a)In
			 generalChapter 7 of title
			 38, United States Code, is amended by adding at the end the following new
			 section:
				
					713.Limitation on
				bonuses
						(a)In
				generalThe Secretary shall
				ensure that no employee of the Department who, during any year, knowingly
				violates any civil law covered by the Federal Acquisition Regulation issued
				under section 1301(a)(1) of title 41 or the Veterans Affairs Acquisition
				Regulation receives a bonus for or during that year.
						(b)Bonus
				definedFor purposes of this section, the term
				bonus includes—
							(1)a retention
				incentive;
							(2)a retention
				incentive payment;
							(3)a retention
				incentive award; and
							(4)any other
				incentive requiring approval from the Central Office Human Resource Service,
				the Chief Business Office Workforce Management, or the Corporate Senior
				Executive Management
				Office.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						713. Limitation on
				bonuses.
					
					.
			
